                  Case 3:20-cv-05832-JD Document 275
                                                 283 Filed 08/13/21
                                                           08/16/21 Page 1 of 3
                                                                              1



 1                                      UNITED STATES DISTRICT COURT
 2                                    NORTHERN DISTRICT OF CALIFORNIA
 3                                                      )
     LISAMcCARTHY,etal.,                             )   Case No: _3:20-CV-05832-J'
                                                                       ______________
 4                                      Plaintiff(s),   )
     v.                                                 )   APPLICATION FOR
 5                                                      )   ADMISSION OF ATTORNEY
                                                        )   PRO HAC VICE
 6   INTERCONTINENTALEXCHANGE                        )   (CIVIL LOCAL RULE 11-3)
     ,1&HWDO                                      )
 7                                                      )
                                        Defendant(s).
                                                        )
 8
         I, George Patrick Montgomery             , an active member in good standing of the bar of
 9   District of Columbia          , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: See Attachment A                             in the
                                                                Suzanne Nero
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
          MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    .,1* 63$/',1*//3                                     .,1* 63$/',1*//3
      1700PennsylvaniaAvenue,NW                           50CaliforniaStreet,Suite3300
14    Washington,D.C.20006                                  SanFrancisco,CA94111
          MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (202) 626-5444                                         (415) 318-1200
          MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    pmontgomery@kslaw.com                                  snero@kslaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 1011043      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
            I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: "VH                                                V*HRUJH3DWULFN0RQWJRPHU\
22                                                                                    APPLICANT

23
                                        ORDER GRANTING APPLICATION
24                                FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of George Patrick Montgomery is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 8/16/2021
                                                                  UNITED STATES
                                                                           ATES DISTRIC
                                                                                DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
